                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

TYRONE SWIFT                                                                   PETITIONER
ADC #116284

v.                             Case No. 5:18-cv-115-KGB-JTR

WENDY KELLEY, Director of
Arkansas Department of Correction                                             RESPONDENT

                                             JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that petitioner Tyrone Swift’s petition for writ of habeas corpus is dismissed with

prejudice. The relief requested is denied.

       It is so adjudged this 27th day of January 2020.


                                                    __________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
